GRAY, Circuit Judge
(concurring). While concurring in the result reached by the majority of the court, and to some extent in the reasoning employed in reaching that result, I am constrained to think that the ratio decidendi of the court below is that upon which our decision should rest. Without attempting to amplify or paraphrase the opinion of the learned judge of that court (In re United Button Co. [D. C.] 140 Fed. 495), it is sufficient, in referring to section 17, to again note that the debts which “a discharge in bankruptcy shall release,” are such debts only as are provable under section 63, and the debts which are excepted from discharge, being among others liabilities for certain torts, are also necessarily provable debts. If it be said that “wilful and malicious injuries to the person or property of ah-*54other,”' and “seduction” or “criminal conversation” are torts, pure and simple, and .as. such incapable of liquidation and proof under section 63, it may be replied that liabilities for such torts, when reduced b> judgment,:are provable, and come within the classification of section 17a (2) as “liabilities” for certain torts. Be this as it may, it is true, however, that even if, out of abundant caution, certain of the torts, which are included in the excepting clause could not have been liquidat- , ed and proven under section 63, still the fact that the excepting clause in this respect overlaps' provable debts and includes some that are not provable, does not nullify the qualifying effect of the word “provable,” as limiting the debts to be excepted, as well as these which are discharged by section 17, and, as said in the majority opinion of this, court, cannot serve to abrogate or qualify the description of provable debts as contained in section 63.
In this view, the two sections, 63 and 17, are not necessarily irreconcilable.